Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Bosman on 7/8/22.

The application has been amended as follows: 
Please remove the text S100A10 and S100A14 in line 5 of claim 87.  Please remove the semicolon in line 8 of claim 87.
Please remove the text S100A10 and S100A14 in line 5 of claim 96.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims overcomes the rejections of record.  Specifically the cited prior art does not teach or reasonably suggest measuring mRNA expression of a panel of genes that includes the combination of PRAME, S100A7, S100A8, S100A9, S100A12, PI3, CCL5, CD38, CXCL10, CXCL9, IRF1, LCP2, PTPRC, and SELL calculating combined score of the mRNA expression, classifying sample as malignancy based on the combined score exceeding a reference value and administering treatment to the subject.  The cited prior art does not teach the combination of the panel of genes in combination with calculating a combined score of each of the mRNA expression in a sample.  The terminal disclaimer filed on 07/08/2022 overcome the double patenting rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634